361 F.2d 219
UNITED STATES of America, Appellee,v.Merman Lee KELLER, Appellant.
No. 10345.
United States Court of Appeals Fourth Circuit.
Argued May 3, 1966.Decided May 6, 1966.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.
Clement Manly Llewellyn, Ann Llewellyn McKenzie, and Llewellyn, McKenzie & Llewellyn, Concord, N.C., on brief for appellant.
Wm. Medford U.S. Atty.  (William M. Styles, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and FIELD, District Judge.
PER CURIAM:


1
Upon an examination of the record and consideration of the contentions of counsel, we find no substantial error affecting the rights of the appellant.


2
Affirmed.